Title: From Thomas Jefferson to William Higgins, 23 May 1807
From: Jefferson, Thomas
To: Higgins, William


                        
                            Sir
                     
                            Washington May 23. 1807.
                        
                        A safe conveyance for a letter now offering by a frigate going to the Mediterranean under the command of
                            Capt Barron I take the liberty of solliciting you to send me a pipe of the Marsala Madeira of mr Woodhouse, and of
                            praying you to draw on me for the amount through the Navy department, as on the former occasion. should Capt. Campbell’s
                            frigate, or any of the smaller armed vessels returning to this place happen to be at Malta in the mean time, it would
                            furnish the safest conveyance for the wine, & I doubt not the officer commanding would be kind enough to take it on
                            board. but should no such conveyance occur, I must trust to you to send it by some other vessel, bonâ fide American,
                            addressed to the Collector of whatever port in the US. from the Chesapeake Northward she may happen to be destined to.
                            Accept my salutations & respect
                        
                            Th: Jefferson
                     
                        
                    